DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-7, drawn to an adhesive composition comprising a tertiary amine having a base dissociation constant of 5.0 or less, classified in C09J163/00.
II. Claims 8-15, drawn to an adhesive composition comprising a crosslinking curing agent, classified in C09J163/00.
III. Claims 16 and 18, drawn to a cured product produced by curing the adhesive composition according to claim 1, or an article comprising a cured product according to claim 16, classified in C09J163/00.
IV. Claim 17 and 19, drawn to a cured product produced by curing the adhesive composition according to claim 8, or an article comprising the cured product according to claim 17, classified in C09J163/00.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design, mode of operation, function, or effect because the adhesive composition of claim 1 comprises a tertiary amine having a base dissociation constant of 5.0 or less, which is not necessarily present in the adhesive composition of claim 8, and the adhesive composition of claim 8 comprises a crosslinking curing agent, which is not necessarily present in the adhesive composition of claim 1. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I and III are related as mutually exclusive species in an intermediate-final product relationship. Distinctness is proven for claims in this relationship if the intermediate product is useful to make other than the final product, and the species are patentably distinct (MPEP § 806.05(j)). In the instant case, the intermediate product is deemed to be useful as an adhesive composition, wherein the epoxy resin is polymerized without being cured. Also, the adhesive composition of claim 1 can be used to encapsulate a semiconductor, or can be used to seal a crack in a plastic article consisting of one member, or a can be used to produce a molded article consisting of the adhesive composition of claim 1. The inventions are deemed patentably distinct because there is nothing of record to show them to be obvious variants.
Inventions I and IV are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design, mode of operation, function, or effect because the adhesive composition of claim 1 comprises a tertiary amine having a base dissociation constant of 5.0 or less, which is not necessarily present in the cured product of claim 17, and the cured product of claim 17 is produced by curing the adhesive composition according to claim 8, which comprises a crosslinking curing agent, which is not necessarily present in the adhesive composition of claim 1. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions II and III are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design, mode of operation, function, or effect because the adhesive composition of claim 8 comprises a crosslinking curing agent, which is not necessarily present in the cured product of claim 16, and the cured product of claim 17 is produced by curing the adhesive composition according to claim 8, which comprises a crosslinking curing agent, which is not necessarily present in the adhesive composition claim 1, which is also not necessarily cured. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions II and IV are related as mutually exclusive species in an intermediate-final product relationship. Distinctness is proven for claims in this relationship if the intermediate product is useful to make other than the final product, and the species are patentably distinct (MPEP § 806.05(j)). In the instant case, the intermediate product is deemed to be useful as an adhesive composition, wherein the epoxy resin is polymerized without being cured. Also, the adhesive composition of claim 8 can be used to encapsulate a semiconductor, or can be used to seal a crack in a plastic article consisting of one member, or a can be used to produce a molded article consisting of the adhesive composition of claim 8. The inventions are deemed patentably distinct because there is nothing of record to show them to be obvious variants.
Inventions III and IV are directed to related product. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design, mode of operation, function, or effect because the cured product of claim 16 is produced by curing the adhesive composition according to claim 1, which comprises a tertiary amine having a base dissociation constant of 5.0 or less, which is not necessarily present in the cured product according to claim 17, and the cured product of claim 17 is produced by curing the adhesive composition according to claim 8, which comprises a crosslinking curing agent, which is not necessarily present in the cured product according to claim 16. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
It is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s), such as employing different search queries because the inventions are independent or distinct from the other as explained above.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Seth Barney on 08/26/2022 a provisional election was made with traverse to prosecute the invention of Group I, claims 1-7.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 8-19 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Shibanai et al. (US 4,711,936) in view of Wu (US 2016/0375150 A1) and Ono et al. (US 2012/0196991 A1).
Regarding claims 1 and 3-5, Shibanai teaches a composition comprising an epoxy resin and a curing agent for the epoxy resin, wherein the curing agent is prepared by forming a cyclodextrin clathrate compound of a compound which is reactive with an epoxy group (1:35-42), wherein the compound which is reactive with an epoxy group is an organic polyamine, ethylenediamine, diethylenetriamine, diethylaminopropylamine, N-aminoethylpiperazine, an internal amine adduct, amine adduct, amine ethyleneoxide adduct, aromatic amine, metaphenylenediamine, diaminodiphenylmethane, diaminodiphenylsulfone, amine precondensation compound, amine complex, heterocyclic amine, xylylenediamine, piperazine, pyridine, imidazole, N-aminoethylpiperazine, methanediamine, trimethylamine, benzyldimethylamine, α-methylbenzyldimethylamine, dimethylaminomethylphenol, tridimethylaminomethylphenol, amine salt, amine complex salt, tridimethylaminomethylphenol-tri-2-ethylhexanoate, borontrifluoridemonoethylamine complex, borontrifluoride amine complex salt, melamine resin, or aniline-formaldehyde resin (1:56-6:20), which reads on a composition comprising a clathrate including a cyclodextrin and a guest compound, and an epoxy resin, wherein the guest compound has a substituted or unsubstituted amino group, and the clathrate has a content of greater than 0 parts by mass with respect to 100 parts by mass of the epoxy resin. Shibanai teaches that in examples, the composition comprises 16 parts of the cyclodextrin clathrate compound and 49 parts of the epoxy resin (8:9-12), or comprises 80 parts of the cyclodextrin clathrate compound, 80 parts of the epoxy resin, and 10 parts of the epoxy resin (8:50-64), or comprises 5 parts of the cyclodextrin clathrate compound and 5 parts of the epoxy resin (9:7-13), or comprises 100 parts of the epoxy resin and 50 parts of the cyclodextrin clathrate compound (9:30-42), or comprises 100 parts of the epoxy resin and 140 parts of the cyclodextrin clathrate compound (9:59-62), which reads on wherein the clathrate has a content of 33, 89, 100, 50, or 140 parts by mass with respect to 100 parts by mass of the epoxy resin. The parts by mass is based on the calculations 16 / 49 * 100 = 33, 80 / (80 + 10) * 100 = 89, 5 / 5 * 100 = 100, 50 / 100 * 100 = 50, or 140 / 100 * 100 = 140.
Shibanai does not teach that the clathrate includes a cyclodextrin derivative, wherein the cyclodextrin derivative has an alkoxy group and a substituted or unsubstituted amino group, wherein the cyclodextrin derivative is a compound in which a plurality of hydroxyl groups of the cyclodextrin moiety is substituted with alkoxy groups, wherein the cyclodextrin derivative is a compound in which a plurality of hydroxyl groups of the cyclodextrin moiety is substituted with alkoxy groups, wherein the alkoxy group of the cyclodextrin derivative is a methoxy group. However, Wu teaches a polymer-cyclodextrin-lipid conjugate [0002] that has the general structure 
    PNG
    media_image1.png
    216
    305
    media_image1.png
    Greyscale
 [0039], wherein “i” is a number of substituent comprising polymer and lipid that are conjugated to CDs through the center backbone, R1 and R2 are the same or different and are -CH3, “B” is a backbone selected from a compound comprising at least three available binding positions or sites for conjugation of a first carrier, a second carrier, and a third carrier, wherein each available binding position or site comprises an expendable amino and is selected from polyamines, diamines, triamines, tetramines, ethanediamine, propanediamine, butanediamine, pentanediamine, hexanediamine, diethylenetriamine, 1,2-diaminoethane, 1,3-diaminiopropane, tris(2-aminoethyl)amine, bis(3-aminopropyl)-1,3-propanediamine, 1,2-bis(3-aminopropyl)-amino)ethane, N,N’-bis(3-aminopropyl)-1,3-propanediamine, trimethylbis(hexamethylene)triamine, or bis(hexamethylene)-triamine [0040], wherein the polymer-cyclodextrin-lipid conjugate may be used for many applications and may be used in contexts where water soluble vehicles are advantages, for example industrial processes [0066]. Shibanai and Wu are analogous art because both references are in the same field of endeavor of a composition comprising cyclodextrin compounds. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Wu’s polymer-cyclodextrin-lipid conjugate that has the general structure 
    PNG
    media_image1.png
    216
    305
    media_image1.png
    Greyscale
, wherein “i” is a number of substituent comprising polymer and lipid that are conjugated to CDs through the center backbone, R1 and R2 are the same or different and are -CH3, “B” is a backbone selected from a compound comprising at least three available binding positions or sites for conjugation of a first carrier, a second carrier, and a third carrier, wherein each available binding position or site comprises an expendable amino and is selected from polyamines, diamines, triamines, tetramines, ethanediamine, propanediamine, butanediamine, pentanediamine, hexanediamine, diethylenetriamine, 1,2-diaminoethane, 1,3-diaminiopropane, tris(2-aminoethyl)amine, bis(3-aminopropyl)-1,3-propanediamine, 1,2-bis(3-aminopropyl)-amino)ethane, N,N’-bis(3-aminopropyl)-1,3-propanediamine, trimethylbis(hexamethylene)triamine, or bis(hexamethylene)-triamine, to substitute for Shibanai’s cyclodextrin in Shibanai’s cyclodextrin clathrate compound, which would read on the clathrate including a cyclodextrin derivative, wherein the cyclodextrin derivative has an alkoxy group and a substituted or unsubstituted amino group as claimed, wherein the cyclodextrin derivative is a compound in which at least part of hydroxyl groups of a cyclodextrin moiety is substituted with an alkoxy group or an amino group as claimed, wherein the cyclodextrin derivative is a compound in which a plurality of hydroxyl groups of the cyclodextrin moiety is substituted with alkoxy groups as claimed, wherein the alkoxy group of the cyclodextrin derivative is a methoxy group as claimed. One of ordinary skill in the art would have been motivated to do so because Wu teaches that the polymer-cyclodextrin-lipid conjugate [0002] that has the general structure 
    PNG
    media_image1.png
    216
    305
    media_image1.png
    Greyscale
 [0039], wherein “i” is a number of substituent comprising polymer and lipid that are conjugated to CDs through the center backbone, R1 and R2 are the same or different and are -CH3, “B” is a backbone selected from a compound comprising at least three available binding positions or sites for conjugation of a first carrier, a second carrier, and a third carrier, wherein each available binding position or site comprises an expendable amino and is selected from polyamines, diamines, triamines, tetramines, ethanediamine, propanediamine, butanediamine, pentanediamine, hexanediamine, diethylenetriamine, 1,2-diaminoethane, 1,3-diaminiopropane, tris(2-aminoethyl)amine, bis(3-aminopropyl)-1,3-propanediamine, 1,2-bis(3-aminopropyl)-amino)ethane, N,N’-bis(3-aminopropyl)-1,3-propanediamine, trimethylbis(hexamethylene)triamine, or bis(hexamethylene)-triamine [0040], is beneficial for being useful for many applications and for being useful in contexts where water soluble vehicles are advantages, for example industrial processes [0066], which would have been desirable for the cyclodextrin in Shibanai’s cyclodextrin clathrate compound because Shibanai teaches a composition comprising an epoxy resin and a curing agent for the epoxy resin, wherein the curing agent is prepared by forming the cyclodextrin clathrate compound of a compound which is reactive with an epoxy group (1:35-42), and that the composition has waterproofness (9:26-27).
Shibanai does not teach that the composition further comprises a tertiary amine having a base dissociation constant of 5.0 or less. However, Ono teaches 2,4,6-tris(dimethylaminomethyl)phenol that is a phenol type compound [0079] that is a curing agent or curing accelerator [0069, 0070] that is present in a composition [0068] that further comprises an epoxy resin and a clathrate compound [0066]. The specification of the instant application recites that 2,4,6-tris(dimethylaminomethyl)phenol has a base dissociation constant of 5.0 [0018]. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Ono’s 2,4,6-tris(dimethylaminomethyl)phenol to modify Shibanai’s composition, which would read on the composition further comprising a tertiary amine having a base dissociation constant of 5.0 as claimed. One of ordinary skill in the art would have been motivated to do so because Ono teaches that the 2,4,6-tris(dimethylaminomethyl)phenol is a phenol type compound [0079] that is beneficial for being a curing agent or curing accelerator [0069, 0070] that is useful in a composition [0068] that further comprises an epoxy resin and a clathrate compound [0066], which would have been beneficial for modifying the curing properties of Shibanai’s composition because Shibanai teaches that the composition comprises an epoxy resin and a curing agent for the epoxy resin, wherein the curing agent is prepared by forming a cyclodextrin clathrate compound of a compound which is reactive with an epoxy group (1:35-42).
Shibanai does not teach that the clathrate has a content of 1 part by mass or more and 2.5 parts by mass or less with respect to 100 parts by mass of the epoxy resin. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the amount of Shibanai’s cyclodextrin clathrate compound to be 1 part by mass or more and 2.5 parts by mass or less with respect to 100 parts by mass of Shibanai’s epoxy resin, which would read on the clathrate has a content of 1 part by mass or more and 2.5 parts by mass or less with respect to 100 parts by mass of the epoxy resin as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing curability of Shibanai’s epoxy resin because Shibanai teaches that the composition comprises an epoxy resin and a curing agent for the epoxy resin, wherein the curing agent is prepared by forming a cyclodextrin clathrate compound of a compound which is reactive with an epoxy group (1:35-42), that the epoxy resin can be cured by incorporating and dispersing the curing agent in the epoxy resin and heating the mixture at a temperature of 90° C or higher, whereby the cyclodextrin clathrate compound is decomposed and the curing reaction of the epoxy resin is initiated (1:35-46), and that in examples, the composition comprises 16 parts of the cyclodextrin clathrate compound and 49 parts of the epoxy resin (8:9-12), or comprises 80 parts of the cyclodextrin clathrate compound, 80 parts of the epoxy resin, and 10 parts of the epoxy resin (8:50-64), or comprises 5 parts of the cyclodextrin clathrate compound and 5 parts of the epoxy resin (9:7-13), or comprises 100 parts of the epoxy resin and 50 parts of the cyclodextrin clathrate compound (9:30-42), or comprises 100 parts of the epoxy resin and 140 parts of the cyclodextrin clathrate compound (9:59-62), which means that the amount of Shibanai’s cyclodextrin clathrate compound in parts by mass with respect to 100 parts by mass of Shibanai’s epoxy resin would have affected curability of Shibanai’s epoxy resin.
The limitation wherein the composition is an adhesive composition is an intended use. The composition that is rendered obvious by Shibanai in view of Wu and Ono is capable of performing as an adhesive composition because Shibanai in view of Wu and Ono renders obvious all of the claimed ingredients, amounts, process steps, and process conditions of the adhesive composition as explained above. To satisfy an intended use limitation which is limiting, a prior art structure which is capable of performing the intended use as recited in the preamble meets the claim (MPEP 2111.02(II)).
Regarding claim 2, Shibanai does not teach wherein the tertiary amine has a content of 0.6 parts by mass or more and 1 part by mass or less with respect to 100 parts by mass of the epoxy resin. However, Ono teaches 2,4,6-tris(dimethylaminomethyl)phenol that is a phenol type compound [0079] that is a curing agent or curing accelerator [0069, 0070] that is present in a composition [0068] that further comprises an epoxy resin and a clathrate compound [0066]. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Ono’s 2,4,6-tris(dimethylaminomethyl)phenol to modify Shibanai’s composition, and to optimize the amount of Ono’s 2,4,6-tris(dimethylaminomethyl)phenol in Shibanai’s composition to be from 0.6 to 1 part by mass with respect to 100 parts by mass of Shibanai’s epoxy resin, which would read on wherein the tertiary amine has a content of 0.6 parts by mass or more and 1 part by mass or less with respect to 100 parts by mass of the epoxy resin as claimed. One of ordinary skill in the art would have been motivated to do so because Ono teaches that the 2,4,6-tris(dimethylaminomethyl)phenol is a phenol type compound [0079] that is beneficial for being a curing agent or curing accelerator [0069, 0070] that is useful in a composition [0068] that further comprises an epoxy resin and a clathrate compound [0066], which would have been beneficial for modifying the curing properties of Shibanai’s composition because Shibanai teaches that the composition comprises an epoxy resin and a curing agent for the epoxy resin, wherein the curing is prepared by forming a cyclodextrin clathrate compound of a compound which is reactive with an epoxy group (1:35-42), which means that the amount of Ono’s 2,4,6-tris(dimethylaminomethyl)phenol in Shibanai’s composition in parts by mass with respect to 100 parts by mass of Shibanai’s epoxy resin would have affected curability of Shibanai’s composition, which means that optimizing the amount of Ono’s 2,4,6-tris(dimethylaminomethyl)phenol in Shibanai’s composition in parts by mass with respect to 100 parts by mass of Shibanai’s epoxy resin would have been beneficial for optimizing curability of Shibanai’s composition
Regarding claim 7, Shibanai teaches that the epoxy resin (1:35-42) is 3-bisphenol glycidyl ether diepoxide (8:11-12), which read on wherein the epoxy resin is a bisphenol epoxy resin as claimed.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Shibanai et al. (US 4,711,936) in view of Wu (US 2016/0375150 A1) and Ono et al. (US 2012/0196991 A1) as applied to claim 1, and further in view of Yan et al. (CN 109512679 A, machine translation in English used for citation).
Regarding claim 6, Shibanai in view of Wu and Ono renders obvious the adhesive composition according to claim 1. Shibanai teaches that the composition comprises a curing agent for the epoxy resin, wherein the curing agent is prepared by forming a cyclodextrin clathrate compound of a compound which is reactive with an epoxy group (1:35-42), wherein the compound which is reactive with an epoxy group is an organic polyamine, ethylenediamine, diethylenetriamine, diethylaminopropylamine, N-aminoethylpiperazine, an internal amine adduct, amine adduct, amine ethyleneoxide adduct, aromatic amine, metaphenylenediamine, diaminodiphenylmethane, diaminodiphenylsulfone, amine precondensation compound, amine complex, heterocyclic amine, xylylenediamine, piperazine, pyridine, imidazole, N-aminoethylpiperazine, methanediamine, trimethylamine, benzyldimethylamine, α-methylbenzyldimethylamine, dimethylaminomethylphenol, tridimethylaminomethylphenol, amine salt, amine complex salt, tridimethylaminomethylphenol-tri-2-ethylhexanoate, borontrifluoridemonoethylamine complex, borontrifluoride amine complex salt, melamine resin, or aniline-formaldehyde resin (1:56-6:20).
Shibanai does not teach wherein the guest compound is 1-adamantylamine. However, Yan teaches a curing agent that is amantadine (p. 3, l. 26-27) that is present in a curing component (p. 3, l. 4) that is present in a composition (p. 2, l. 29-31) further comprising an epoxy resin (p. 2, l. 29-p. 3, l. 1). Shibanai and Yan are analogous art  because both references are in the same field of endeavor of a composition comprising an epoxy resin and a compound having a substituted or unsubstituted amino group. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Yan’s curing agent that is amantadine to substitute for Shibanai’s compound which is reactive with an epoxy group, which would read on wherein the guest compound is 1-adamantylamine as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for modifying curability of Shibanai’s epoxy resin because Yan teaches that the curing agent that is amantadine is beneficial for being a curing agent (p. 3, l. 26-27) that is beneficial for being useful in a curing component (p. 3, l. 4) that is beneficial for being useful in a composition (p. 2, l. 29-31) further comprising an epoxy resin (p. 2, l. 29-p. 3, l. 1), and because Shibanai teaches that a curing agent is prepared by forming a cyclodextrin clathrate compound of the compound which is reactive with an epoxy group, that the curing agent is present in a composition further comprising an epoxy resin (1:35-42), and that the epoxy resin can be cured by incorporating and dispersing the curing agent in the epoxy resin and heating the mixture at a temperature of 90° C or higher, whereby the cyclodextrin clathrate compound is decomposed and the curing reaction of the epoxy resin is initiated (1:35-46).

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732. The examiner can normally be reached Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID T KARST/           Primary Examiner, Art Unit 1767